Hall, Justice,
concurring specially.
This case is an excellent illustration of the absurdity and impracticability of the guest-passenger rule. In my dissent in Bickford v. Nolen, 240 Ga. 255 (240 SE2d 24) *671(1977) I pointed out that the rule "increases appellate decision points” and creates, in the words of Prosser, "so many knotty little problems involving petty and otherwise entirely inconsequential points of law.” For example, at what point on entering or leaving the automobile are you a guest-passenger? How much of one’s body or accessories should be in or partially inside the automobile? Does the engine have to be running? What about the position of the gears or brakes? One can go on and on.
Georgia is the only state which adheres to a judicially created guest-passenger rule. Obviously all the other jurisdictions are out of step — not Georgia.
I am authorized to say that Presiding Justice Undercofler joins in this special concurrence.